Citation Nr: 0127469	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
November 1994.  A notice of disagreement with that 
determination was received in May 1995.  A statement of the 
case was issued in June 1995, but a substantive appeal was 
not received within one year, and, therefore, the rating 
decision became final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of July 2000, by the Washington, D.C. Regional Office (RO), 
which determined that while new and material evidence had 
been submitted to reopen, the veteran's claim for service 
connection for PTSD remained denied.  A notice of 
disagreement with that determination was received in 
September 2000.  A statement of the case (SOC) was issued in 
May 2001, and a substantive appeal was received in July 2001.  
The appeal was received at the Board in August 2001.  

On October 10, 2001, the veteran appeared and presented 
testimony at a hearing before the undersigned Member of the 
Board in Washington, D.C.  A complete transcript of that 
testimony is of record.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for PTSD, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).  

In September 2000, the Board denied the veteran's claim for 
service connection for a disability or syndrome manifested by 
deafness, tinnitus, headaches and disequilibrium.  By a 
rating action in August 2001, the RO denied the veteran's 
attempt to reopen this claim.  The veteran was notified of 
that determination, and of his appellate rights, in a letter 
dated later in August 2001.  No notice of disagreement with 
that determination is of record; therefore, the Board lacks 
jurisdiction over that claim.  38 U.S.C.A. § 7105 (West 
1991).  

Under the effective date provisions of the Veterans Claims 
Assistance Act of 2001 (VCAA), any claim denied as not well 
grounded on or after July 14, 1999, will, at the request of 
the claimant or VA, be readjudicated as if the denial had not 
been made, provided the denial became final prior to November 
9, 2001.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096 
(2000).  Veterans Benefits Administration supervisors and 
adjudicators have the initial responsibility for 
readjudicating such claims.  VAOPGCPREC 3-2001, 66 Fed. Reg. 
33,311(2001).  Accordingly, the question of whether the 
veteran's claim for service connection for a disability or 
syndrome manifested by deafness, tinnitus, headaches and 
disequilibrium should be readjudicated under the VCAA, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In November 1994, the RO denied the veteran's claim for 
service connection for PTSD; the veteran did not appeal that 
determination within one year of the notice thereof and, 
under the law, that decision became final.  

2.  The evidence received since the November 1994 decision, 
including statements and testimony by the veteran and private 
and VA treatment reports, is not cumulative, bears directly 
and substantially on the specific matter under consideration, 
and must be considered in order to fairly decide the merits 
of the claim.  


CONCLUSION OF LAW

Evidence submitted since the November 1994 rating decision, 
wherein the RO denied entitlement to service connection for 
PTSD, is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7104, 7105 
(West 1991 & Supp. 2001), Pub. L. No. 106-475, § 4,114 Stat. 
2096, 2097-98 (2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. 
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

The provisions of 38 U.S.C.A. § 5103(a) (West Supp. 2001) 
provide that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(b)(1) (West Supp. 2001) provides that in the case of 
information or evidence that the claimant is notified under 
subsection (a) is to be provided by the claimant, if such 
information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application. See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
provide that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  The provisions of 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001) provide that the Secretary is 
not required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such are 
implemented at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c), (d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 
5103A(a-d) (West Supp. 2001).  Thirty-eight C.F.R. § 3.159 is 
revised in its entirety and now includes definitions such as 
what is considered to be competent lay and medical evidence 
and what is considered to be a substantially complete 
application. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim. Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.  

The implementing regulations also remove references to "well-
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 66 Fed. 
Reg. 45,620, 45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.326).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  

The veteran has not had an opportunity to make arguments 
referable to the new regulations; however, the regulations 
merely define terms and provide procedures for implementing 
the VCAA.  The regulations do not provide any rights other 
than those provided by the VCAA.  66 Fed. Reg. 45,629.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as it is reopening his 
claim, and remanding it for adjudication in accordance with 
the VCAA and its implementing regulations.

A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

II.  New and material evidence to reopen 
the claim for service connection for 
PTSD.

When this case was considered by the RO in November 1994, the 
record showed that the veteran served in Vietnam from January 
27, 1969 to March 13, 1970 as an ammuntion handler.  He is 
not shown to have sustained any combat wound or injury, and 
he was not awarded any combat-related award or decorations.  
The service medical records, including the enlistment 
examination dated in July 1968, as well as the separation 
examination conducted in September 1970, were completely 
silent with respect to any complaints, findings, or diagnosis 
of a psychiatric disorder including PTSD.  

Post service medical records from VA facilities, dated from 
October 1986 through August 1994, show that during a clinical 
evaluation in June 1994, the veteran was diagnosed with 
dysthymia secondary to crack and alcohol abuse.  The veteran 
was admitted to a VA hospital in July 1994 for substance 
abuse treatment; he reported being hospitalized for an 
adjustment disorder in 1975.  The discharge diagnoses were 
cocaine and alcohol dependence.  

In its November 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, based upon a finding that there was no confirmed 
diagnosis of PTSD; it was also determined that the evidence 
was inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  

The evidence received since the November 1994 decision 
consists of: VA treatment records dated from October 1986 to 
January 1997; private treatment reports dated from September 
1999 to October 1999; a statement of stressors from the 
veteran; VA treatment report dated in April 1999; military 
personnel records; a transcript of the veteran's testimony 
offered at the hearing held in October 2001.  

The Board finds that the newly submitted medical records are 
both new and material.  Specifically, treatment records from 
Kaiser Permanente dated from September 1999 to October 1999 
are new since they were not of record in November 1994.  In 
addition, they are also material in that they indicate that 
the veteran had been receiving treatment since April 1999 for 
PTSD.  These records relate the veteran's diagnosed PTSD to 
his experiences while in a stockade in Vietnam.  The 
veteran's VA treatment reports (dated in April 1999) are also 
new, in that they were not before the RO in November 1994.  
As to materiality, these reports relate directly to the 
specific matter currently under consideration, entitlement to 
service connection for PTSD.  In November 1994, the record 
did not contain any clinical diagnosis of PTSD.  Here, 
though, these additional treatment records reflect such a 
diagnosis.  As such, these treatment records must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Therefore, the 
veteran's claim is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
The appeal is granted to this extent only.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2000).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

A review of the file reveals that the veteran has been 
diagnosed with PTSD on VA outpatient consultation report 
dated in April 1999.  Further, treatment records from Kaiser 
Permanente, dated from September 1999 to October 1999, report 
that the veteran had been receiving treatment for PTSD since 
April 1999.  

The veteran contends that he has PTSD as a result of active 
service in Vietnam.  He reported that he was assigned to the 
40th Ordinance Ammunition Dump unit in Phu Bai, and his 
duties included providing guard duty around the DMZ.  The 
veteran noted that the depot sustained long-range sniper fire 
and nightly mortar attacks; he was in constant fear.  The 
veteran also reported being sent to Da Nang where he was 
Court Martialed; during that period, his good friend from the 
mess hall was killed by another member of the unit.  The 
veteran further reported being jailed in Long Bin where he 
was beaten by two guards; he stated that he was beaten so 
badly that he was rendered unconscious.  

The RO has not referred this claim for verification of the 
stressful incidents, related by the veteran, to the U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR).  Accordingly, the Board finds that the RO should 
forward to the USASCRUR information regarding the stressful 
events claimed to have been experienced by the veteran during 
service from November 1969 to March 1970.

On the present record, there is medical evidence of PTSD 
linked to service, but it has not been established that the 
veteran participated in combat and there is no credible 
supporting evidence of the claimed stressors.

As noted above, the VCAA, has imposed additional obligations 
on VA to ensure that assistance is provided to the veteran in 
developing evidence essential to his claim.  The RO should 
also ensure that all development requested below has been 
undertaken, and ensure that all development and notification 
requirements are in compliance with VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to the issues of 
entitlement to service connection for PTSD that is currently 
on appeal at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is hereby 
REMANDED for the following development: 

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation by all VA and 
non-VA health care providers who may 
possess records pertinent to his claim.  
After obtaining any necessary releases, 
the RO should attempt to obtain a copy of 
all records identified by the veteran.  
In any event, the RO should request 
medical records regarding the veteran's 
treatment from the VA medical center in 
Washington, D.C.  If the RO is unable to 
obtain such records, the RO should 
provide a written statement of its 
efforts to do so and notify the veteran 
of any missing records.  

2.  The RO should contact the veteran and 
inform him of the various types of 
documentation that can serve as evidence 
to substantiate his claim.  In 
particular, the RO should ask the veteran 
to provide any additional information he 
can recollect in regard to the incident 
in which he was beaten by the guards 
during his incarceration in Long Bin.  He 
should also be requested to provide 
details regarding any other incidents 
during service which he believes were 
stressors leading to PTSD.  The veteran 
should be advised that this information 
would be useful in any attempt to obtain 
supportive evidence of the stressor 
events, and that he should be as specific 
as possible (names, dates, times, 
locations) to facilitate a search for 
verifying information.  Any information 
obtained from the veteran should be 
associated with the claims folder.

3.  The RO also should review the file 
and prepare a summary of the claimed 
stressors including the alleged death of 
his friend "Alfonso," in the mess hall 
in approximately November 1969; and his 
period of incarceration in Long Bin 
during which he was allegedly beaten by 
two guards.  

The summary and all associated documents, 
to include the veteran's DD Form 214 and 
Naval Personnel Records and his stressor 
statement should be sent to USASCRUR.  
USASCRUR should be requested to provide 
any information, including unit 
histories, that might support the 
veteran's alleged inservice stressors.  

4.  Thereafter, if the RO determines that 
there is credible supporting evidence of 
a claimed stressor or that he engaged in 
combat, the veteran should be afforded a 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and for an opinion as 
to the stressors supporting such a 
diagnosis.  The examiner should review 
the claims folder, including a copy of 
this REMAND, and note such review in the 
examination report.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  A 
complete rationale for all opinions must 
be provided.  

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
requested development is incomplete, or 
the examination(s) does not include fully 
detailed descriptions of symptoms or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1999).  

6.  Thereafter, the RO should adjudicate 
on the merits the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



